Citation Nr: 1534139	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-21 189	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for supraventricular tachycardia (previously claimed as heart palpitations and/or mitral and tricuspid insufficiency).

2. Whether new and material evidence has been received to reopen a claim for service connection for rhinitis.  

3. Whether new and material evidence has been received to reopen a claim for service connection for a blood clotting disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As a matter of background, this matter came before the Board in December 2014, at which time the Board issued a remand so that the Agency of Original Jurisdiction (AOJ) could confirm the Veteran's present address, reissue the July 2012 statement of the case, and reschedule the Veteran's VA examinations.  That development was undertaken by the AOJ and a supplemental statement of the case was issued to the Veteran's current and correct address in April 2015, after which the matter was returned to the Board for further appellate review.  

In her August 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran asserted a desire to have a Board hearing before a Veterans Law Judge via videoconference.  In July 2013, the Veteran was notified via letter at her present and correct address that a hearing had been scheduled for September 19, 2013.  The Veteran did not appear for that hearing and, to date, neither she nor her representative have requested that the hearing be rescheduled.  As such, the Board deems the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  



FINDINGS OF FACT

1. Evidence received since the May 2003 and July 2006 RO decisions denying service connection for a heart condition does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

2. Evidence received since the July 2006 RO decision denying service connection for rhinitis does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.

3. Evidence received since the May 2003 RO decision denying service connection for a blood clotting condition does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen the claim for service connection for supraventricular tachycardia (previously claimed as heart palpitations and/or mitral and tricuspid insufficiency).  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2. New and material evidence has not been received to reopen the claim for service connection for rhinitis.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.

3. New and material evidence has not been received to reopen the claim for service connection for a blood clotting disorder. 3 8 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103A; 38 C.F.R. § 3.159.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When the matter involves a claim to reopen a previously denied and now final decision, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, the duty to notify the Veteran regarding her new and material evidence claim was satisfied by way of a letter dated December 5, 2008.  That letter also informed the Veteran of her and VA's respective duties in obtaining evidence and notice regarding effective dates and disability ratings.  Further, neither the Veteran, nor her representative has raised issue with the notification provided in this matter.  Accordingly, the duty to notify is satisfied.
Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes her VA treatment records, VA medical opinions, and private medical records, and lay statements from the Veteran.  The Veteran has not identified any outstanding evidence and the Board is aware of none.  

The Board notes that the Veteran failed to report for VA examinations that were scheduled in August 2011.  Because of various correspondence that was returned to VA with the notation not deliverable as addressed, the Board remanded this matter so that the Veteran's address could be confirmed and new VA examination scheduled.  In January 2015, the Veteran was scheduled for new VA examinations and notified of the date and time of those examinations at her current and correct address.  The Veteran again failed to report for those examination.  

A claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his or her claims; the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is no evidence that the Veteran requested her January 2015 examinations to be rescheduled.  Thus, there is no evidence showing good cause for the failure to report for those examinations.  Accordingly, the duty to assist has also been met, and the Board will proceed to the decision.


II. New and Material Evidence

If a claim of entitlement to service connection has been previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Under 38 C.F.R. § 3.104(a), a decision of an RO shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103.  
Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a).  

If the Board determines that new and material evidence has not been submitted for the claim, then the Board does not have jurisdiction to review the claim in its entirety, and its analysis must end.  See Butler, 9 Vet. App. at 171; Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Rowell v. Principi, 4 Vet App. 9, 15 (1993); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

A. Supraventricular Tachycardia

The record reflects that in May 2003, the RO issued a rating decision in which it denied service connection for heart palpitations.  The evidence of record at that time included the Veterans service treatment records, which showed a report of a rapid heartbeat in June 2000.  An EKG in December 2001 was normal with trace mitral and tricuspid insufficiency.  In August 2002, the Veteran wore a holter monitor for a month with a negative finding for heart palpitations.  A VA examination at that time showed no murmurs and her heart rhythm was regular.  A diagnosis was given of heart palpitations without evidence of heart disease.  The RO denied the claim as it found the Veteran's heart palpitations to be a symptom, but not a disability for VA purposes.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  The May 2003 rating decision is therefore final.  See 38 U.S.C.A. § 7105(c) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104 , 3.156(a)-(b), 20.302, 20.1103.

In April 2006, the Veteran again sought service connection for a heart condition, this time defining it as mitral and tricuspid insufficiency.  In July 2006 the RO issued a new rating decision in which it de facto reopened the prior denied claim, and again acknowledged that the Veteran was noted to have trace mitral and tricuspid insufficiency in service.  It also noted a letter from a private physician, Dr. M.A., dated in December 2005 which showed evidence of tachycardia.  However, the RO again found this to be an incidental finding that did not cause a disability, and denied the claim.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  The July 2006 rating decision is therefore final.  See id.

In October 2008, the Veteran sought service connection for supraventricular tachycardia, which the RO at the time, and now the Board, considered to be a claim to reopen the previously denied claims for heart palpitations and mitral and tricuspid insufficiency.  In support of that claim, the Veteran submitted various private treatment records.  A June 2005 medical history from the Arkansas Heart Hospital found the Veteran to have a pulmonary embolus which it attributed to a recent stillbirth.  She was found to be in no acute distress and was not tachyphenic.  Her heart rate was regular; heart rhythm was without any rubs, murmurs or gallops.  A December 2005 notation from the Baptist Health Medical Center in North Little Rock notes a diagnosis of "parox atrial tachycardia."  Further notations by Dr. M.A. confirmed the tachycardia diagnosis that was already of record from December 2005.  A February 2006 medical record by a Dr. N. indicated that the Veteran had typical slow-fast AV node reentrant tachycardia.   

As discussed above, the Veteran was twice scheduled for VA examinations in August 2011 and January 2015 but failed to present for either and therefore, the Board cannot rely upon any evidence that might have been gained from those examinations.  Normally, the Veteran's failure to report for an examination in conjunction with a reopened claim for a benefit which was previously disallowed, such as here, would result in a denial of her claim.  38 C.F.R. § 3.655(b).  However, the AOJ has afforded her the greater benefit of considering the underlying merits of the claim to reopen based on the other evidence of record, and the Board will therefore do the same.

The Board finds that, while the evidence provided by the Veteran may be new, in that it was not of record at the time of the prior final decision, it is not material.   Particularly, at the time of both the May 2003 and July 2006 denials of service connection, the evidence of record reflected that the Veteran had tachycardia as well as trace mitral and tricuspid insufficiency.  The new evidence provided by the Veteran merely confirms this fact that was already known.  It does not provide any further evidence of an in-service incident, illness or injury.  Neither does it give rise to any indication that these findings are related to her active service in any way.  The Board finds that the new evidence provided would not even trigger the duty to provide a VA examination in this matter.  See 38 C.F.R. § 3.159(c)(4)(i) (the Board notes that, even considering this finding, the Veteran was twice scheduled for VA examinations, but failed to appear).  

Accordingly, the Board finds that the evidence of record in this matter does not relate to an unestablished fact necessary to support the claim, nor does it raise a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has not been submitted sufficient to reopen the previously denied and final claim for supraventricular tachycardia (previously claimed as heart palpitations and/or mitral and tricuspid insufficiency), and its analysis must end.  

B. Rhinitis

In July 2006, the RO issued a rating decision that denied service connection for rhinitis.  As justification for its denial, the RO noted that the Veteran's service treatment records were void of a diagnosis of rhinitis.  The Veteran had failed to provide any evidence showing that this disability existed from military service to the present time.  Further, both the Veteran's private and VA treatment records were void of any treatment for or diagnosis of rhinitis.  Accordingly, because there was no evidence of a clinically present diagnosis, nor any evidence of an in-service incident, illness or injury, the claim was denied.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.  The July 2006 rating decision is therefore final.  See 38 U.S.C.A. § 7105(c) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In October 2008, the Veteran requested that her claim for rhinitis be reopened.  In support of her claim, the Veteran submitted various private treatment records.  A September 2007 record from a Dr. F. indicates that the Veteran presented with migraine headaches and a history of sore throats.  She was prescribed allergy medication and the treating physician stated that he suspected that it is a type of sinusitis or variant thereof.  An October 2007 sinus x-ray report noted a history of sinusitis but found the mastoid and frontal sinuses to be clear.  The ultimate impression was there was no evidence of sinusitis.  As discussed above, the Veteran was twice afforded VA examinations in August 2011 and January 2015 but failed to present for either.    

The Board finds that the evidence presented does not constitute new and material evidence.  While it was not of record at the time of the prior final denial, and therefore, by definition, is new, in no way does it provide any evidence of a present diagnosis of rhinitis.  Neither does it show that the Veteran ever had any incident of rhinitis while in active service.  Accordingly, the evidence of record in this matter does not relate to an unestablished fact necessary to support the claim, nor does it raise any reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has not been submitted sufficient to reopen the previously denied and final claim for rhinitis, and its analysis must end.  

C. Clotting Disorder

By a May 2003 rating decision, the RO denied the Veteran's claim for a blood clotting disorder.  Specifically, it stated that the clotting disorder claimed is considered a symptom without a disease process.  The evidence of record at that time included an October 2002 notation in the Veteran's service treatment records indicating that she had complained of varicose veins and a blood clotting disorder.  During that examination, the Veteran was discovered to have a deficiency of anticardiolipin and protein S.  A VA examination report from February 2003 considered the Veteran's history, including her anticardiolipin and protein S deficiencies and also noted that she had never been treated for thrombosis of the vessels or phlebitis, neither did she complain of petechiae, bleeding, diaphysis or ecchymoses.  The examiner opined that clinically, while she did have a clotting disorder, her anticardiolipin and protein S deficiencies had not produced the clotting disorder that has been diagnosed in terms of symptoms.  The Veteran did not appeal that denial, and new and material evidence was not received within one year of its issuance.  The May 2003 rating decision is therefore final.  See 38 U.S.C.A. 
§ 7105(c) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

In October 2008, the Veteran requested that her claim be reopened.  In support of her claim, she submitted various private medical treatment records.  Records signed by a Dr. S. in June 2005 show that following a miscarriage, the Veteran was diagnosed with a pulmonary embolism.  Those records indicate that a positive anticardiolipin antibody would require anticoagulation therapy, although the doctor was reluctant to do so until she had been given a gynecological evaluation.  

A letter from Dr. F. dated in April 2006 showed that the Veteran presented following multiple miscarriages and had a history of pulmonary embolism in June 2005.  She had dyspnea at that time but no recurrences since.  She also was noted to have a history of protein S deficiency and a lupus anti-coagulant.  She was prescribed long-term Coumadin which she tolerated without any bleeding problems.  

A letter from Dr. F dated in May 2006 indicates that the Veteran had a protein S abnormality with a history of pulmonary embolism.  She had no bleeding symptoms at that time. 

A letter from Dr. F. dated in February 2007 showed that the Veteran had a history of pulmonary embolism with protein S abnormality, as well as a history of supraventricular tachycardia which was treated with ablation therapy in the past.  At that time she denied bleeding problems.  It reported that she had a hyper-coagulable state and was on long term Coumadin therapy.  

A letter from Dr. F. dated in September 2007 reported that the Veteran had a hyper-coagulable state on Coumadin therapy and needed to get a complete blood count and international normalized ration (INR) that day.  It also reported no history of bleeding symptoms.  

A letter dated in June 2008 from Dr. F. indicated that the Veteran had iron deficiency anemia with a low ferritin level diagnosed previously.  It also noted her anticardiolipin antibody and suggested that she should be on lifelong anticoagulant therapy.  

Various other records from 2005 through 2007 indicate that the Veteran continued to undergo anticoagulation therapy and monitoring.  As discussed above, the Veteran was twice afforded VA examinations in August 2011 and January 2015 but failed to present for either.    

Upon review, the Board finds that this evidence is insufficient to reopen the previously denied claim.  While the evidence is, by definition, new, it is not material in that it does not address the deficient elements of service connection from the prior denial; nor does it lead to a more complete picture of the circumstances surrounding the origin of the Veteran's clotting disorder.  

Specifically, evidence of record at the time of the 2003 denial already confirmed that the Veteran had an anticardiolipin and protein S deficiency noted while in service.  Likewise, VA was already aware at that time that the Veteran had a clotting condition.  A VA examination conducted for the purposes of adjudicating the initial claim found no link between the two.  The new evidence of record submitted in support of the application to reopen the previously denied claim merely confirms these previously known facts and provides further evidence of subsequent treatment.  The Board finds that fact that the Veteran has since been placed on anticoagulation therapy and has been diagnosed with a pulmonary embolism since that denial does not provide any evidence that her clotting disorder is in any way related to her active service, including, but not limited to, her protein S deficiency.  Rather, it is simply evidence that the prior diagnosed clotting disorder continues to exist.  Thus, the Board finds that new and material evidence has not been submitted sufficient to reopen the previously denied and final claim for a clotting disorder, and its analysis must end.  


ORDER

The application to reopen a claim for service connection for supraventricular tachycardia (previously claimed as heart palpitations and/or mitral and tricuspid insufficiency) on the basis of new and material evidence is denied.  

The application to reopen a claim for service connection for rhinitis on the basis of new and material evidence is denied.

The application to reopen a claim for service connection for a clotting disorder on the basis of new and material evidence is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


